Case: 1:19-cv-07438 Document #: 1-1 Filed: 11/11/19 Page 1 of 5 PagelD #:4

Andrea Lynn Chasteen

Will County Circuit Clerk
Twelfth Judicial Circuit Court
Electronically Filed

19L757

IN THE CIRCUIT COURT OF THE TWELFTH JUDICIAL CIRCE: 9/5/2019 11:24 AM
Envelope: 6452063

WILL COUNTY, ILLINOIS _ Clerk: VG

SAN JUANA ESCARENO,
Plaintiff,
v. Case No. 19L757
WALMART, INC., a foreign

corporation d/b/a WALMART SUPER
CENTER NO. 1596,

)
)
)
)
)
)
)
)
)
)
Defendant. )
COMPLAINT AT LAW

NOW COMES the Plaintiff, SAN JUANA ESCARENO, by and through his
attomeys, Rodriguez Legal Group, LLC and complaining of the Defendant, WALMART,
INC., states as follows:

‘L. That on or about September 5, 2017 and at all times hereinafter mentioned
and prior and subsequent thereto, WALMART, INC. operated a chain of wholesale
stores.

2. That on or about September 5, 2017and at all times relevant herein,
WALMART, INC was a foreign corporation.

3. That on or ‘about September 5, 2017 and at all times relevant herein,
WALMART, INC. had a registered agent, C.T. Corporation System, at 208 S. LaSalle
Street, Suite 814, Chicago 60604 in the County of Cook, State of Illinois.

4, That on or about September 5, 2017 and at all times relevant herein,
WALMART, INC., was conducting business in Illinois through a wholesale store d/b/a

WALMART SUPER CENTER NO. 1596, located at 200 South Bolingbrook Drive,

Bolingbrook, Illinois 60440 in the County of Will, State of Illinois.

 

    
    
 

Initial case management set :

EXHIBIT

 

 

 
Case: 1:19-cv-07438 Document #: 1-1 Filed: 11/11/19 Page 2 of 5 PagelD #:5

5. That on or about September 5, 2017, the Plaintiff, SAN JUANA
ESCARENO, was a customer of WALMART SUPER CENTER NO. 1596 located at 200
South Bolingbrook Drive, Bolingbrook, Illinois 60440 in the County of Will, State of
Illinois.

6. That by reason of the premises, it was the duty of the Defendant, by and
trough its agents, contractors, ss sontafivess and/or assignees, to keep and maintain the
floor of the aforesaid store in a reasonably proper and safe condition for use by persons
lawfully upon said premises and especially for the Plaintiff.

7. That on the aforesaid date, while the Plaintiff was walking by or near the
baby food section of Defendant’s premises and, by reason and as a direct and proximate
result of negligence of the Defendant, by and trough its agents, contractors,
representatives, and/or assignees, as hereinafter specified, in whole or in part, the Plaintiff
was caused to and did slip on a strawberry or a slippery substances and fell upon said
area, with great force and violence, whereby she was greatly injured as hereinafter
alleged.

8. That the Defendant, by and through its agents, contractors, representatives,

and/or assignees, was then and there guilty of one or more of the following acts or

omissions:

a. Kept and maintained said: floor in a dangerous, defective and unsafe
condition, although it knew, or in the exercise of ordinary care, should
have known of said condition;

b. Negligently and carelessly permitted a strawberry or a slippery substance

to accumulate and remain on the floor, although it had, or in the exercise
of ordinary care, would have had knowledge of said condition;
Case: 1:19-cv-07438 Document #: 1-1 Filed: 11/11/19 Page 3 of 5 PagelD #:6

c. Negligently and carelessly failed to remove a strawberry or a slippery
substance from the floor and to make said premises safe for use by persons
lawfully upon said premises;

d. Negligently caused a strawberry or a slippery substance to be on the floor
before Plaintiff stepped on it;

€. Negligently failed to clean up a strawberry or a slippery substance from
the floor, even though it knew that these substances could remain on the
floor weil after cleaning;

f. Negligently failed to place mats, rugs, or other non-skid surfaces in the
area;

g. Negligently failed to place warning cones or signs that the area was wet,

h. Negligently failed to warn others, including the Plaintiff, that a strawberry

or slippery substance were present on the floor, or were present on the
floor and could be hazardous, even though it knew that these substances
could remain well after cleaning;

i. Negligently failed to remove a strawberry or a slippery substance from the
floor, even though it had actual knowledge that substances were present on
the floor before Plaintiff stepped on them; and

j. Was otherwise negligent.

That by means of the premises and as a proximate result thereof, Plaintiff, SAN
JUANA ESCARENO, was injured in her head, body, limbs, both externally and
internally, and muscles, ligaments, tissues, nerves and blood vessels in her head, body
and limbs were bruised, lacerated, torn and injured and she suffered great bodily pain and
injury and mental anguish from then until now and will to continue to so suffer from said
injuries in the future; that she has expended great sums of money for medical treatment
and will in the future expend large sums of money for medical expenses in endeavoring

to be cured of said injuries; that JUANA ESCARENO , has lost large sums of money by

reason of being unable to follow her usual affairs and business as a result of said injuries.
Case: 1:19-cv-07438 Document #: 1-1 Filed: 11/11/19 Page 4 of 5 PageID #:7

WHEREFORE, the Plaintiff, SAN JUANA ESCARENO, demands judgment

against the Defendant WALMART, INC, d/b/a WALMART SUPER CENTER NO.

1596, in a sum in excess of FIFTY THOUSAND ($50,000.00) DOLLARS plus costs.

Rodriguez Legal Group, LLC
Attorneys for Plaintiff

954 W. Washington Blvd., Ste. 625
Chicago, IL 60607

(312) 243-6200
info@rlegalgroup.com

ARDC No. 6256589

Respectfully Submitted,

fo

Bebricuez LEGAL GROUP, LLC
et eee

Case: 1:19-cv-07438 Document #: 1-1 Filed: 11/11/19 Page 5 of 5 PagelD #:8

IN THE CIRCUIT COURT OF THE TWELFTH JUDICIAL CIRCUIT
WILL COUNTY, ILLINOIS .

SAN JUANA ESCARENO,
Plaintiff,
v. Case No.
WALMART, INC., a foreign

corporation d/b/a WALMART SUPER |

)
)
)
)
)
)
CENTER NO. 1596, )
)
)

Defendant.
RULE 222 AFFIDAVIT

I, Federico M. Rodriguez, certify under penalties as provided by law, pursuant to

| -Section 1-109 of the Code of Civil Procedure, that the statements set forth below are true

and correct:

1, The law firm of RODRIGUEZ LEGAL GROUP, LLC represents the
plaintiffs in the above captioned matter;

2. That I am an attorney with RODRIGUEZ LEGAL GROUP, LLC, and am
the attorney of record for plaintiffs;

3. That the damages sought in this action EXCEED / BO NOFEXCEED

fifty thousand ($50,000.00) dollars.

Respectfully Submitted,

Bobricuez LEGAL GROUP, LLC

Rodriguez Legal Group, LLC
Attorneys for Plaintiff

954 W. Washington Blvd., Ste. 625
Chicago, IL 60607

(312) 243-6200

info@rlegalgroup.com
ARDC No: 6256589

se = oS oe eto Se

a= See eT

Se wom Geeta oe - ote
